Opinion filed March 15,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00369-CV
                                                    __________
 
                             CORGILL
ENTERPRISES, INC. D/B/A 
                             
BEE GEE CONSTRUCTION, Appellant
 
                                                           V.
 
                                 
PERRY L. BERRYHILL, Appellee
 

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                Trial
Court Cause No. B-124,295-A
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final judgment signed on July 6, 2011.  Appellant, Corgill
Enterprises, Inc. d/b/a Bee Gee Construction, timely filed a motion for new
trial on August 5, 2011.  Tex. R. Civ. P.
329b(a).  In order to have timely perfected the appeal, appellant was required
to file the notice of appeal on or before October 4, 2011.  Tex. R. App. P. 26.1(a)(1). Appellant
did not file its notice of appeal until December 21, 2011.  Accordingly, the
notice of appeal is untimely.  We dismiss the appeal.
A
clerk’s record has not been filed in this court.  However, the trial court
clerk’s office forwarded a docketing statement setting out the filing dates of
the relevant documents along with a copy of the notice of appeal.  When the docketing
statement was received in this court, the clerk of this court wrote the parties
on December 27, 2011, informing them that it appeared that the notice of appeal
was untimely.  The clerk’s letter requested appellant to provide a written
response on or before January 11, 2012, showing grounds for continuing this
appeal.  The clerk’s letter further advised appellant that the appeal may be
dismissed absent a reasonable explanation for the untimely notice of appeal.  There
has been no response to our letter of December 27, 2011.[1]
            Absent
a timely notice of appeal, a timely motion to extend time, or the proper showing
of compliance with the good-faith requirement of Verburgt v. Dorner, 959
S.W.2d 615 (Tex. 1997), the appellate jurisdiction of this court is not
invoked.  Appellant has not met any of these requirements.  Therefore, this
appeal is dismissed for want of jurisdiction.
            
                                                                                                PER
CURIAM
 
March 15, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                [1]Additionally, the clerk directed appellant in another
letter dated December 27, 2011, to forward the filing fee in this case on or
before January 11, 2012.  Appellant has not done so as of the date of this
opinion.